ORDER

PER CURIAM.
Edward Panoutsos (plaintiff) appeals from the judgment of the trial court entered in favor of Arthur A. Meyers, Jr. (defendant) regarding the alleged exercise of undue influence by defendant on Patrick Pettit (grantor), who later died, in the execution of a change of beneficiary on his individual retirement account (IRA).
On appeal, plaintiff contends the trial court erred in: (1) declaring or applying the law by applying the wrong burden of proof because the trial court failed to apply the doctrine of shifting the burden of proof based on Missouri case law, where defendant was acting in a fiduciary capacity, participated in the execution of the IRA Beneficiary Designation, benefited from the change of the beneficiary, and grantor was in a weakened mental state; and (2) granting judgment in favor of defendant where the weight of the evidence established that defendant exercised undue influence over grantor, where in addition to the stated factors, defendant filled out the forms affecting grantor’s estate and suggested gifts of personal property, and defendant failed to present substantial evidence to rebut the presumption of undue influence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).